                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                             5:06-CR-00039-KDB-1
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 JAY LEE MCALPIN                            )
                                            )

         THIS MATTER is before the Court upon motion of the defendant pro se for

compassionate release and reduction in sentence based on the COVID-19 pandemic

under 18 U.S.C. § 3582(c)(1)(A) and the First Step Act of 2018. (Doc. No. 44).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of Prisons (BOP). Now a court may entertain a motion filed by a

defendant: (1) after full exhaustion of all administrative rights to appeal a failure of

the BOP to bring a motion on his behalf; or (2) after lapse of 30 days from the

receipt of such a request by the warden of his facility, whichever is less.

         Here, defendant claims he requested compassionate release from the warden

on December 1, 2020 but attaches no copy of the request. Id. at 4. Thus, the Court

is unable to verify whether or not it was sent to or received by the warden. Further,

the motion fails to show that the defendant has fully exhausted his administrative

rights to appeal a failure of the BOP to bring a motion on his behalf or that 30 days

have elapsed from the warden’s receipt of a request. Likewise, the defendant claims

to have migraine headaches, two ruptured discs in his back, bronchitis, is obese and




           Case 5:06-cr-00039-KDB Document 45 Filed 02/08/21 Page 1 of 2
tested positive for COVID-19 on December 28, 2020 but fails to provide his BOP

medical records to substantiate his medical claims. Therefore, the Court will not

consider the merits of his claim. United States v. Raia, 954 F.3d 594, 595 (3d Cir.

2020) (denying motion for compassionate release based on COVID-19 where

defendant did not seek relief from BOP).

      IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion for

compassionate release and reduction in sentence (Doc. No. 44), is DENIED without

prejudice to a renewed motion properly supported by evidence and after exhaustion

of his administrative remedies.

      SO ORDERED.



                            Signed: February 8, 2021




        Case 5:06-cr-00039-KDB Document 45 Filed 02/08/21 Page 2 of 2
